DETAILED ACTION 
Claims 1-15, submitted on July 24, 2020, are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Improper Multiple Dependent Claims 
Claims 11 and 15 are objected to as being improper dependent claims.  A multiple dependent claim may not serve as a basis for any other multiple dependent claim, either directly or indirectly.  This help to avoid undue confusion in determining how many prior claims are actually referred to in a multiple dependent claim.  A multiple dependent claim that depends from another multiple dependent is therefore improper.  See MPEP 608.01(n).  For the purpose of conducting a search of the prior art, the examiner assumes that claims 11 and 15 depend only from claim 1.  
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP 2141 et seq.  
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2001/‌0049366 A1).  
Singh (cited in applicant’s IDS1) discloses ophthalmic compositions comprising dexa-methasone and levofloxacin (para. 0011), as well as “an ionic or nonionic tonicity agent” (para. 0015).  These formulations preferably have a pH of 6.5-7.5 (para. 0020), which meets the limita-tions of claim 2.  “The amount of tonicity agent will depend on the desired tonicity for the final formulation, but will generally be an amount sufficient to cause the formulations to have an osmolality of about 250-350 mOsm” (para. 0015), which overlaps with the osmotic pressure range recited in claim 4.  
Singh acknowledges that NaCl (para. 0015), i.e., sodium chloride, may be used as a tonic-ity agent, although it does not specifically disclose that the composition is “substantially free of sodium chloride” (see claim 1).  It is nevertheless the examiner’s impression that it would have been implicit that the compositions do not necessarily require sodium chloride.  For example, claim 1 of the reference (p. 5) requires that the composition merely comprises “a tonicity agent in an amount sufficient to cause the composition to have an osmolality of about 250-350 mOsm.”  One would therefore reasonably infer that any tonicity agent, even an agent other than sodium chloride, that provides the required osmolality would have been acceptable.  Furthermore, the reference discloses several example compositions (see Table I at pp. 3-4) that include glycerin, which was known in the prior art (see, e.g., para. 0004) as being a tonicity agent useful in 
With regard to the claimed osmotic pressure, the reference discloses “an osmolality of about 250-350 mOsm” (para. 0015).  This range overlaps with the range recited in claim 4, i.e., “60 to 340 mOsm.”  It is Office policy that where a claimed range overlaps with or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists.  See the first paragraph of MPEP 2144.05(I).  The examiner therefore concludes that the osmotic pressure range referred to in claim 4 would have been considered a matter of routine experimentation within the general teachings of Singh and therefore prima facie obvious.  Similarly, “a prima facie case of obvious-ness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”  See the second paragraph of MPEP 2144.05(I).  The examiner therefore also finds the osmotic pressure range in claim 5, i.e., “60 to 230 mOsm,” which does not—strictly speaking—overlap with the osmolality range in the prior art but is nevertheless close to it, to be prima facie obvious.  
Instant claims 9-10 appear to represent the inventor’s discovery that the boric acid referred to in the reference (see, e.g., para. 0019, as well as the compositions in Table I) acts as a tonicity agent.  The discovery, however, of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  The claiming of a new use, new function, or unknown property, which is inherently present in the prior art although not necessarily specifi-cally disclosed therein, does not make claims 9-10 patentable.  See MPEP 2112(I).  
Example concentrations of antibiotic and corticosteroid include 0.1-1.5% and 0.01-1% (para. 0012), respectively, which suggests the concentration limitations of these ingredients recited in claim 12.  Singh further discloses the use of viscosity adjusting agents (para. 0016), i.e., thickening agents, as well as 0.01% BAC (para. 0017), i.e., benzalkonium chloride, which meets 
The osmotic pressure ratio referred to in claims 3, 12, and 14 appears to be inherent in the compositions of Singh.  Applicant’s own specification (p. 16, ll. 8-10) states that the “osmotic pressure ratio of the ophthalmic aqueous composition according to the present invention means an osmotic pressure ratio of the composition to saline.”  As explained above, the reference discloses using the same ingredients (levofloxacin, dexamethasone, tonicity agents, and so forth) for the same purpose (an ophthalmic composition) having the same physical properties (a solution having a particular pH and osmolality) as the compositions of the instant claims, so it is a reasonable conclusion that the osmotic pressure ratio recited in these claims would necessarily be the same.  This is because products of identical chemical composition cannot have mutually exclusive properties.  “[I]f the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  See MPEP See 2112.01(II) (if the composition is physically the same, it must have the same properties).
The examiner therefore finds the subject matter of the instant claims to be prima facie obvious over Singh when the reference is considered as a whole.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).   
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,758,554 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘554 patent, of which the present applica-tion is a continuation, claims an ophthalmic aqueous composition of levofloxacin, phosphate ester of dexamethasone, isotonic agents, and benzalkonium chloride, “wherein the ophthalmic aqueous composition is substantially free of sodium chloride and has a pH of 6.5 to 8.8” (see, e.g., claim 1).  The examiner suggests a terminal disclaimer.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the information disclosure statement (IDS) submitted on July 24, 2020.